DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korean patent application number 10-2019-0053242, filed on May 7, 2019, and Korean patent application number 10-2019-0100535, filed on August 16, 2019, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 20, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa (US Pub. 2016/0141326), in view of Kim et al. (US Pub. 2017/0163873).
In regard to claim 1, note Hanzawa discloses the use of an image sensor selectively adapted for use in multiple resolution modes including a low resolution mode and a high resolution mode (paragraphs 0094-0095, 0155), the image sensor comprising a pixel array comprising a plurality of pixels (paragraph 0047, and figure 1: 3, 2), wherein each pixel in the plurality of pixels comprises a micro-lens, a first subpixel including a first photodiode, and a second subpixel including a second photodiode (paragraphs 0103-0107, and figure 5: 108, 61A, 61B), and the first subpixel and the second subpixel are adjacently disposed and share a floating diffusion region (paragraphs 0064-0074, 0103-0107, 0136-0143, and figures 3, 5 & 15: 61A, 61B, 63C; the first and second subpixels 61A and 61B are adjacent, and are both connected to the floating diffusion region 63C), and a row driver configured to provide control signals to the pixel array to control performing of an auto focus (AF) function (paragraph 0049, 0095-0096, and figure 1: 4). 
Therefore, it can be seen that the primary reference fails to explicitly disclose the AF function includes performing the AF function according to pixel units in the high resolution mode and performing the AF function according to pixel group units in the low resolution mode, wherein a resolution corresponding to the low resolution mode is equal to or less than 1/4 times a resolution corresponding to the high resolution mode.
.

Claims 2-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa (US Pub. 2016/0141326), in view of Kim et al. (US Pub. 2017/0163873), and further in view of Hamada (US Pub. 2013/0088621).
In regard to claim 2, note the primary reference of Hanzawa in view of Kim discloses the image sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of pixels includes a first subpixel array and a second subpixel array, the first subpixel array includes horizontal pixels, and the second subpixel array includes vertical pixels.
	In analogous art, Hamada discloses the use of an image sensor having a plurality of pixels that includes a first subpixel array and a second subpixel array, the first subpixel array includes horizontal pixels, and the second subpixel array includes vertical pixels (paragraph 0103, and figure 21: HA & VA; the pixels include a first subpixel array that includes horizontal pixels HA, and a second subpixel array that includes vertical pixels VA).  Hamada teaches that the use of a first subpixel array and a second subpixel array, the first subpixel array includes horizontal pixels, and the second subpixel array includes vertical pixels is preferred in order to enable the detection of phase differences in both the horizontal and vertical directions (paragraph 0103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of pixels includes a first subpixel array and a second subpixel array, the first subpixel array includes horizontal pixels, and the second subpixel array includes vertical pixels, in order to enable the detection of phase differences in both the horizontal and vertical directions, as suggested by Hamada.
In regard to claim 3, note Kim discloses that the row driver is further configured to provide the control signals such that at least one of the first subpixel and the second subpixel of at least one of the horizontal pixels in the first subpixel array performs the AF function in the high resolution mode (paragraphs 0106-0107, and figure 5B; each subpixel is considered to be read in order to provide a full resolution image that is used to perform phase difference calculations for autofocus).
In regard to claim 4, note Hanzawa discloses that the row driver  (paragraph 0049, 0095-0096, and figure 1: 4) is further configured to provide the control signals such that photoelectric charge generated by the first subpixels of the at least one of the horizontal pixels is accumulated in the floating diffusion region, then photoelectric charge in the floating diffusion region is reset, and then photoelectric charge generated by the second subpixels of the at least one of the horizontal pixels is accumulated in the floating diffusion region (paragraphs 0085-0095, and figure 4B: 61A & 61B; each of the signals from photodiodes 61A and 61B are sequentially accumulated in the floating diffusion region, with the floating diffusion region being reset between the accumulation of each signal in order to sequentially output each signal separately for phase detection).
In regard to claim 5
In regard to claim 6, note Hanzawa discloses that the first sub pixel array comprises a first horizontal pixel and a second horizontal pixel adjacently disposed, in response to a control signal provided from the row driver, a first floating diffusion region of the first horizontal pixel and a second floating diffusion region of the second horizontal pixel are electrically connected to each other, thereby enabling the first horizontal pixel and the second horizontal pixel to share the floating diffusion region (paragraphs 0136-0143, and figure 15: 67C & 67E; the FD connecting transistors 67C and 67E are used to electrically connect adjacent pixels).
In regard to claim 7, note Hanzawa discloses that the horizontal pixels include a first horizontal pixel and a second horizontal pixel sharing the floating diffusion region, and that the row driver is configured to provide the control signals, such that the first subpixels of the first horizontal pixel and the second horizontal pixel simultaneously accumulate photoelectric charge in the floating diffusion region in the low resolution mode (paragraphs 0085-0095, 0136-0143, figure 4A, and figure 15: 67C & 67E; the FD connecting transistors 67C and 67E are used to electrically connect adjacent pixels).
In regard to claim 9, note Kim discloses that the horizontal pixels of the first subpixel array include a first pixel group and a second pixel group adjacently disposed to the first pixel group, the first pixel group and the second pixel group include horizontal pixels arranged in a first direction and a second direction (paragraph 0093-0095, 0101, 0195-0197, figure 5A, and figure 19A; a Bayer color pattern is used, wherein each unit cell of the Bayer filter is considered to be a pixel group, i.e., each adjacent 2x2 pixel block having a Bayer arrangement is considered to be a pixel group, wherein the first pixel group is considered to correspond to the pixels G11, R11, B11, and the second 
In regard to claim 10, note Kim discloses that the first color filter and the second color filter is respectively selected from a group of color filters including; a red filter, a blue filter, a green filter, a white filter and a yellow filter (paragraph 0093-0095, 0101, 0195-0197, figure 5A, and figure 19A; a Bayer color pattern is used, therefore, the color filters are selected from red, green, and blue).
In regard to claim 11, note Kim discloses that the horizontal pixels of the first subpixel array include a first pixel group and a second pixel group adjacently disposed to the first pixel group, the first pixel group and the second pixel group include horizontal pixels arranged in a first direction and a second direction (paragraph 0093-0095, 0101, 0195-0197, figure 5A, and figure 19A; a Bayer color pattern is used, wherein each unit cell of the Bayer filter is considered to be a pixel group, i.e., each adjacent 2x2 pixel block having a Bayer arrangement is considered to be a pixel group, wherein the first pixel group is considered to correspond to the pixels G11, R11, B11, and the second pixel group is considered to correspond to the pixels G21, R21, B21 as shown in figure 19A), at least one of the horizontal pixels of the first pixel group is associated with a first color filter and at least another one of the horizontal pixels of the first pixel group is associated with a second color filter (figure 19A: R11 & G11; a first pixel R11 of the first 
In regard to claim 12, note Kim discloses that the first color filter and the third color filter are different color filters (figure 19A: R11 & B21; the color filters for R11 and B21 are red and blue, which are different).
In regard to claim 13, note Kim discloses that the second color filter and the fourth color filter are the same color filter (figure 19A: G11 & G21; the color filters for G11 and G21 are both green).

Allowable Subject Matter
Claims 8, and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As for claim 8
As for claim 14, the prior art does not teach or fairly suggest the use of the image sensor along with the specific color filter arrangements with respect to the adjacent first and second pixel groups, such that at least two of the horizontal pixels of the first pixel group are respectively associated with a first color filter and a second color filter different from the first color filter, and at least two of the horizontal pixels of the second pixel group are respectively associated with a third color filter and a fourth color filter different from the third color filter, in conjunction with the other limitations of the claims.
As for claim 15, the prior art does not teach or fairly suggest the use of an image sensor selectively adapted for use in multiple resolution modes including a low resolution mode, a medium resolution mode, and a high resolution mode, the image sensor comprising a pixel array comprising a plurality of pixels arranged in a row direction and a column direction, wherein each pixel in the plurality of pixels has a shared pixel structure, wherein the shared pixel structure comprises a first subpixel including a first photoelectric conversion element selectively transmitting photoelectric charge to a floating diffusion region via a first transmission transistor in response to a first transmission signal, a second subpixel including a second photoelectric conversion element selectively transmitting photoelectric charge to the floating diffusion region via a second transmission transistor in response to a second transmission signal, a reset transistor configured to selectively reset photoelectric charge accumulated in the floating diffusion region in response to a reset signal, a driver transistor and a selection transistor selectively connecting the floating diffusion region to a pixel signal output in response to a selection signal, the floating diffusion region, the reset transistor, the a row driver configured to provide the first transmission signal, the second transmission signal, the reset signal and the selection signal, such that performing of an auto focus (AF) function includes performing the AF function according to units of the plurality of pixels in the high mode, performing the AF function according to units of pixels arranged in the same row in one pixel group in the medium resolution, and performing the AF function according to units of pixel groups in low resolution mode, in conjunction with the other limitations of the claims.
As for claim 19, the prior art does not teach or fairly suggest the use of an image sensor selectively adapted for use in multiple resolution modes including a low resolution mode, a medium resolution mode, and a high resolution mode, the image sensor comprising a controller configured to control the operation of a row driver and a signal read unit, a pixel array comprising a plurality of pixels arranged in a row direction and a column direction and configured to provide a pixel signal in response to received incident light, wherein each pixel in the plurality of pixels comprises a micro-lens, a first subpixel including a first photodiode, a second subpixel including a second photodiode, and the first subpixel and the second subpixel are adjacently disposed and share a floating diffusion region, wherein the row driver is configured to provide control signals to the pixel array to control performing of an auto focus (AF) function, such that performing of an auto focus (AF) function includes performing the AF function according to units of the plurality of pixels in the high mode, performing the AF function according to units of pixels arranged in the same row in one pixel group in the medium resolution, and performing the AF function according to units of pixel groups in low resolution mode, in conjunction with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,247,170: note the use of an image sensor that includes shared pixel circuitry, as well as a selectable connection between adjacent floating diffusion regions.
US 2016/0286108: note the use of an image sensor that includes shared pixel circuitry, as well as operation in high and low resolution modes.
US 9,490,281: note the use of an image sensor having horizontally and vertically arranged phase detection pixels.
US 10,510,796: note the use of an image sensor that includes shared pixel circuitry, as well as a selectable connection between adjacent floating diffusion regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697